DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has not shown how to obtain arbitrarily small values for example 1 Angstrom or less. So applicant has not set forth how to obtain less than 5nm values
If applicant is referring the meteorology critical dimension 
If applicant is referring the meteorology critical dimension since applicant does not set forth how to form  feature less than the critical dimension. The critical dimension is the smallest minimum feature that can be uniformly produced. How does applicant necessarily form the dimension to be less than the smallest uniformly obtainable. If it is not uniformly obtainable there is no way of guaranteeing the dimension is less that the min.
Further other than the method described in claims 5-6, applicant has not set for another method to form the template smaller than the critical dimension.
MPEP 2163 I A:
Written description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) ("If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it." (emphasis in original)); Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors ... considered the ratio... to be part of their invention .... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion").

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
AS to claim 1, Applicant does not set forth the what is the critical dimension.
There are multiple uses of the word. It can refer to the minimum feature size that affect the electrical properties of the device. If it is the meteorology this creates 112 a issues.
It is unclear  the substructure is being referred is it the gap is it the area where the gate is to be formed is it the thickness? What is the substructure and what part of it is less than the critical dimension?
It is unclear if the removing includes side portion applicant does not state the gate is formed on the template applicant does not show removing the gate so it does no touch the template at all, which part is removed?
How a space is suddenly form by the removal of the template the space is already there. Removing the template merely empties the space or creates an empty space.
As to claim 1, 13 and 14, what is the remaining gate layer how does it relate to the gate layer and what constitutes patterning? Further claims 1 already has a remaining gate layer.
As to claim 17, it is unclear when or how this occurs. The claim seems to be an intended outcome since applicant has not set forth the actual device structure is finished or the steps required to form the SET. Further are the Quantum dots part of the device or coupled to the device. 
Also what is the other structure that makes this a SET. A SET cannot be formed by only gates.
As to claim 18, is the dimension the same or different that that of claim 1?
How are quantum dots formed there is no step of forming recited in the claims. It is unclear if the forming part of the method or not. Also when in relation to the removing the template are the quantum dots are formed.
As to claim 19 is this a different dimension?
Also what part of the template has the gap there is a 1st substructure and 2nd substructure.
Also how are the steps in claim 19 related to those of claim 1, there is already a removal. This claim does not require forming the gate on the template.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,11, 15, and 16  and 20 is/are rejected under 35 U.S.C. 102 a1 as being anticipated by George ‘048.
As to claims 1 and 20,George teaches A method for processing a semiconductor device comprising two gates separated by a spacing, the method comprising: forming a template structure (items 622 figure 27), wherein the template structure includes at least one sub-structure having a dimension less than a critical dimension (CD); forming a gate layer on and around the template structure (item 624) ; removing a part of the gate layer formed on the template structure (figure 27C-27D); patterning a remaining gate layer into a gate structure including the two gates (figure 27D); and selectively removing the template structure, wherein the spacing between the two gates is formed by removal of the at least one sub-structure of the template structure (figure 27E). 
As to claims 2-3, George teaches spacing of to be 7-25 nm so the width of the template is less than 30 nm.
As to claim 11, George teaches CMP paragraph 166.
AS to claim 15, George teaches TiN paragraph 42.
AS to claim 16, George teaches etching either wet or dry to remove the portions 624 between 622.
As to claim 17, George teaches  wherein: the semiconductor device comprises a single electron transistor (SET) (figure 18), which is coupled to a string of quantum dots (QD) (item 142); and the spacing separates a gate of the SET from a confinement gate that defines the string of QD (see figure 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  4-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over George.
As to claims 4-10,George teaches using the template as a hard mask for cmp and etching (figure 27C-27D removal of top and the bottom. George does not explicitly teach:  
a. 	the template structure is formed by at least one of: electron beam lithography, optical lithography, or extreme ultraviolet lithography.
 b.	wherein forming the template structure by electron beam lithography comprises printing a shape of the template structure into a negative tone resist by electron beam.
c.	wherein forming the template structure comprises: providing a template layer; coating the template layer with a negative tone resist; patterning the negative tone resist by electron beam printing and negative tone development; and etching the template layer using a patterned negative tone resist as a mask.
d.	wherein: the negative tone resist comprises a spin on carbon (SOC) layer or a spin on glass(SOG) layer.
e.	the hardmask layer comprises at least one of: a Si.sub.3N.sub.4 layer, a SOC/SOG layer stack, or a SiOC/Advanced Patterning Film (APF) layer stack.
However the examiner takes  official notice that it was known to form templates using electron beam lithography  and
printing a shape of the template structure into a negative tone resist by electron beam.
coating the template layer with a negative tone resist; patterning the negative tone resist by electron beam printing and negative tone development; and etching the template layer using a patterned negative tone resist as a mask
the negative tone resist comprises a spin on carbon (SOC) layer or a spin on glass(SOG) layer
and
the hardmask layer comprises at least one of: a Si.sub.3N.sub.4 layer, a SOC/SOG layer stack, or a SiOC/Advanced Patterning Film (APF) layer stack
and  a hardmask layer comprises at least one of: a Si.sub.3N.sub.4 layer, a SOC/SOG layer stack, or a SiOC/Advanced Patterning Film (APF) layer stack.
Where know patterning methods and ways of forming templates.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to
Form the template using electron beam lithography  and
printing a shape of the template structure into a negative tone resist by electron beam.
coating the template layer with a negative tone resist; patterning the negative tone resist by electron beam printing and negative tone development; and etching the template layer using a patterned negative tone resist as a mask
the negative tone resist comprises a spin on carbon (SOC) layer or a spin on glass(SOG) layer
and
the hardmask layer comprises at least one of: a Si.sub.3N.sub.4 layer, a SOC/SOG layer stack, or a SiOC/Advanced Patterning Film (APF) layer stack
and  a hardmask layer comprises at least one of: a Si.sub.3N.sub.4 layer, a SOC/SOG layer stack, or a SiOC/Advanced Patterning Film (APF) layer stack.
One would have been so motivated to provide a cost benefit by using standard fabrication processes ensuring uniformity in the device fabrication.
Conclusion






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eriksson (9842921) teaches forming multiple quantum dot devices on the same substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896